department of the treasury internal_revenue_service washington d c jun z014 '201437029 tax_exempt_and_government_entities_division uniform issue list legend taxpayer a decedent irac custodian d trust e dear this is in response to your request dated date submitted by your authorized representative as supplemented by correspondence dated date and april24 and in which you request a ruling that ira c will not be treated as an inherited ira within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to rollover over the proceeds of ira c into an ira maintained in your own name the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a is the surviving_spouse of decedent who died on date having attained age at his death decedent b maintained an individual re irement account ira c with custodian d taxpayer a represents that decedent had not designated a beneficiary for ira c consistent with custodian d's adoption_agreement custodian d will distribute decedent b's proceeds to his estate decedent b died testate and his last will and testament will named trust e as beneficiary decedent 8's will - - - - - - - - - - - - - - - - - - - - - ' ' appoints taxpayer a as his personal representative and she represents that she intends to assign all of decedent b's estate assets to trust e including assigning a beneficial_interest in ira c to trust e trust e appointed taxpayer a as successor trustee of all trusts created under the trust trust e provides that upon decedent b's death trust e is divided into two shares the marital share and the residuary_trust taxpayer a is the sole beneficiary of the marital share portion of trust e trust e provides that the marital share is to be funded with a pecuniary amount which if allowed as a federal estate_tax_marital_deduction would result in the least possible federal estate_tax payable at decedent b's death taxpayer a as successor trustee determines which estate assets will fund the marital share portion of trust e with the remainder of estate assets placed in the residuary_trust taxpayer a represents that she will transfer ira c to the marital share portion of trust e taxpayer further represents that the residuary_trust will be sufficiently funded with non-ira c assets to satisfy specific bequests of decedent b as sole trustee of trust e taxpayer a proposes to either transfer ira c directly into an ira in her name by way of a trustee-to-trustee transfer from trust e or to make a distribution of the assets of ira c to herself as beneficiary of the trust e under her power as successor trustee it is taxpayer a's intention to roll over the distribution into one or more iras set up and maintained in her own name based on the facts and representations you request the following rulings that the proceeds of ira c which will be distributed to trust e and subsequently paid to taxpayer a shall not constitute an inherited ira within meaning of sec_408 of the code with respect to taxpayer a and that taxpayer a as the surviving_spouse of decedent b may transfer ira c directly into an ira in her name by means of trustee-to-trustee transfer and if ira cis transferred by means of a trustee-to-trustee transfer that the trustee-to-trustee transfer will be exempt from the withholding requirements of sec_3405 of the code or in the alternative taxpayer a as the surviving_spouse of decedent b may roll over the ira c distribution she will receive into an ira set up and maintained in her name and taxpayer a is not required to include ira c proceeds in income for federal_income_tax purposes for the year in which the ira c proceeds are distributed and rolled over into the ira set up and maintained in taxpayer a's name provided the proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer a and if taxpayer a appoints ira b to herself and receives the proceeds of ira b she will be treated as the payee or distributee thereof for purposes of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross i ncome because of the application of sec_408 of the code sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira aquired by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer q a- provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly the surviving_spouse in general is not eligible to roll over the distributed ira proceeds into his her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as the sole trustee of the decedent's trust has sole authority and discretion under trust language to pay the ira proceeds to him her in such a case the surviving_spouse may roll over the proceeds into an ira set up and maintained in his her name within days of the date the proceeds are distributed from the ira in this case decedent b's estate is the default beneficiary of ira c decedent b's will names trust e as the beneficiary of his estate as the personal representative of decedent b's estate taxpayer a intends to transfer ira c to trust e under the terms of trust e and in her powers as sole successor trustee taxpayer a intends to distribute the proceeds from ira c to herself taxpayer a represents that within days of distributing the ira c proceeds she will roll them over from trust e to an ira set up in her own name therefore with respect to your ruling requests we conclude as follows the proceeds of ira c which will be distributed to trust e and subsequently paid to taxpayer a as beneficiary of trust e will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a taxpayer a is eligible to roll over or have transferred by means of a trustee-to-trustee transfer a distribution of the proceeds of ira c into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the h day from the date the distribution is made from the ira c taxpayer a is not required to include ira c proceeds in income for federal_income_tax purposes for the year in which the ira c proceeds are distributed and rolled over into the ira set up and maintained in taxpayer a's name provided the proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer a - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' if taxpayer a appoints ira c to herself and receives the proceeds of ira c she will be treated as the payee or distribute thereof for purposes of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is based on the assumption that ira c met the requirements of sec_408 of the code at all relevant times and that trust e is valid under applicable state law it also assumes that any rollover ira established by taxpayer a will also meet the requirements of sec_408 of the code at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact or fax at please address all correspondence to se t ep ra t1 i d by phone at sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
